Filed:  February 28, 2002
IN THE SUPREME COURT OF THE STATE OF OREGON
ANDREA R. MEYER,


Petitioner,


	v.
HARDY MYERS,
Attorney General,
State of Oregon,


Respondent.


(SC S49232)
	En Banc
	On petition to review ballot title.
	Submitted on the record February 14, 2002.
	Roy Pulvers, Lindsay, Hart, Neil & Weigler LLP, Portland,
filed the petition for petitioner.
	Erika L. Hadlock, Assistant Attorney General, Salem, filed
the answering memorandum for respondent.  With her on the
answering memorandum were Hardy Myers, Attorney General, and
Michael D. Reynolds, Solicitor General.
	PER CURIAM
	Ballot title certified.  This decision shall become
effective in accordance with ORAP 11.30(11).
	PER CURIAM
	In this ballot title review proceeding, petitioner
challenges two aspects of the Attorney General's certified ballot
title for a proposed initiative measure, which the Secretary of
State has denominated as Initiative Petition 166 (2002).  We
review the Attorney General's certified ballot title to determine
whether it substantially complies with the requirements of ORS
250.035(2).  See ORS 250.085(5) (setting out standard of review).
	We have considered petitioner's arguments and conclude
that they are not well taken.  Accordingly, we certify to the
Secretary of State the following ballot title for the proposed
measure:

AMENDS CONSTITUTION: PROHIBITS SOME
TRIAL-COURT JUDGES FROM INVALIDATING
OR PREVENTING IMPLEMENTATION OF
APPROVED STATEWIDE BALLOT MEASURES
		RESULT OF "YES" VOTE:  "Yes" vote prohibits some
trial-court judges (those elected in single counties)
from invalidating, preventing implementation of
statewide ballot measures approved by majority of
voters.
		RESULT OF "NO" VOTE:  "No" vote retains current
law allowing judges, including those elected in single
counties, to rule on validity of approved statewide
ballot measures during judicial proceedings.
		SUMMARY:  Amends constitution.  Under existing
law, circuit-court judges (commonly known as trial-court judges) may decide whether statewide ballot
measures, including measures that have been approved by
voters, are constitutional and otherwise valid. 
Currently, circuit-court judges make those decisions in
two contexts:  (1) when a measure is directly
challenged in circuit court; and (2) when the alleged
invalidity of a measure is raised as a defense to a
circuit-court action.  Currently, some of Oregon's
circuit-court judges are elected in single counties. 
This measure prohibits any judge who is elected in a
single county from invalidating, or in any other way,
including enjoining counting/canvassing of votes,
preventing implementation of a ballot measure approved
by majority of Oregon voters in a statewide election.

	Ballot title certified.  This decision shall become
effective in accordance with ORAP 11.30(11).